          Case 3:20-cv-30144-KAR Document 2-1 Filed 09/03/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


GABRIEL PEEPLES,

         Plaintiff

v.                                                            Civil Action No. ________

CLINICAL & SUPPORT OPTIONS, INC.,

         Defendant

                            TEMPORARY RESTRAINING ORDER

     Upon consideration of Plaintiff Gabriel Peeples’ Motion for a Temporary Restraining Order

and Preliminary Injunction, and Defendant Clinical & Support Options, Inc.’s opposition thereto,

it is, by the Court, this _____ day of _______ ___2020, hereby:



     1. ORDERED, that Plaintiff’s Request for a Temporary Restraining Order and Preliminary
         Injunction is GRANTED; and it is further
     2. ORDERED, that Defendant Clinical & Support Options, Inc. Plaintiff’s requested
         Reasonable Accommodation permitting the Plaintiff to perform Plaintiff’s job through
         telework, and not be required to work in Respondent’s physical office during the
         pandemic, pending further order of the Court; and it is further
     3. ORDERED, that Defendant shall treat Plaintiff in all respects of Plaintiff’s employment
         in a manner consistent with this Order, and discontinue their discriminatory practices
         pending further order of the Court.
Dated:
                                               _________________________
                                               Judge, United States District Court




                                                  1
